GOODMAN, P.J.,
dissenting
¶ 1 The trial court held that the claimant’s 1995 injury “is not a consequential injury to the March 1991 neck injury....” (Emphasis added.) The three-judge panel reversed that finding and denied the claim. The majority would vacate the three-judge panel’s order with directions to affirm the decision of the trial court. However, the basis for the majority’s holding — that the 1995 injury “is the direct and natural consequence of a prior work related injury,” — is legally inconsistent with the stated findings of the trial court and thus cannot serve as a basis for reinstating the order of the trial court. (Emphasis added.)
¶2 In my opinion, the significance of whether or not the claimant’s 1995 injury is a consequential injury pertains to legal liability. The claimant settled his claim for the 1991 injury by joint petition settlement. If the 1995 injury was a consequence of the 1991 injury — which the majority holds it is— the employer may be relieved of legal liability for the injury. The three-judge panel apparently believed the 1995 injury was consequential to the 1991 injury, and denied the claim. I believe competent evidence supports that conclusion.